








EXHIBIT 10.1




EXCHANGE AGREEMENT





BY AND AMONG





the holders of all shares in SUREPURE INVESTMENT HOLDING AG, as set out in
Schedule I





(such holders collectively the “COMPANY SHAREHOLDERS,”
and each individually a “COMPANY-SHAREHOLDER”)





AND








SUREPURE, INC.

DATED AS OF 25 OCTOBER, 2011








--------------------------------------------------------------------------------







SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT is made and entered into as of 25 October, 2011 by
and among SurePure, Inc., formerly named “SOEFL Inc.,” a Nevada corporation
(“SurePure US”), and the COMPANY SHAREHOLDERS, being the holders of all shares
in SurePure Investment Holding AG, a Switzerland corporation
(Aktiengesellschaft) (the “COMPANY”), as set forth on Schedule I (collectively
with SurePure US the “Parties”).

RECITALS

A.

SurePure US, SurePure Acquisition Corp., a Nevada corporation and a wholly-owned
subsidiary of SurePure US, and the Company have on July 8, 2011 entered into an
Agreement and Plan of Merger (the “Merger Agreement”).

B.

Since such date, the parties and the holders of all stock in the Company have
reviewed the transaction structure.

C.

Upon the terms and subject to the conditions of this Agreement (as defined in
Section 1.2), SurePure US and the Company Shareholders intend to (i) effect,
instead of the transactions contemplated under the Merger Agreement, a Share
Exchange (as defined in Section 1.1) and (ii) terminate the Merger Agreement and
replace such Merger Agreement by this Share Exchange Agreement (the
“Agreement”).

D.

Immediately upon the Effective Time (as defined in Section 1.2) of the Share
Exchange (as defined herein), the Board of Directors of SurePure US will consist
of at least one (1) member, with designees of the Company, as set forth herein,
to hold up to five (5) of such seats.  It is also contemplated that the senior
management of SurePure US will, as set forth herein, consist of senior
management from the Company.

C.

The Board of Directors of SurePure US (i) has determined that the Share Exchange
is consistent with and in furtherance of the long-term business strategy of
SurePure US and fair to, and in the best interests of, SurePure US and its
shareholders, and (ii) has approved this Agreement, the Share Exchange and the
other transactions contemplated by this Agreement.

D.

Whereas under laws of the State of Nevada, there is no requirement that
shareholders approve the Share Exchange and the other transactions contemplated
by this Agreement.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, the Parties agree as follows:

ARTICLE I
THE TRANSACTION

1.1

Share Exchange. Each of the Company Shareholders agrees to exchange at and
subject to Closing (as defined herein) each of his, her or its bearer shares in
the Company, par value CHF 0.01 (the “COMPANY COMMON STOCK”), into one (1) share
of Common Stock, $.001 par value, (the “EXCHANGE RATIO”) of SurePure US (the
“SurePure US COMMON STOCK”), and SurePure US agrees to issue the requisite
number of shares of SurePure US Common Stock in exchange for the delivery of
Company Common Stock (the “SHARE EXCHANGE” or the “TRANSACTION”).





 

-2-

 







--------------------------------------------------------------------------------







(a)

Percentage Ownership.  It is understood and agreed by the Parties that the
aggregate number of shares of SurePure US Common Stock issuable to the Company
Shareholders by virtue of the Share Exchange as of the date hereof shall be
26,822,215 shares, with the effect that immediately following the Closing (i)
26,822,215 shares shall be held by the Company Shareholders, (ii) 9,272,000
shares shall be held by the SurePure US shareholders immediately prior to the
Closing, (iii) Ratree Yabamrung, the current President and a director of
SurePure US, will hold 3,000,000 shares, and (iv) Kotchaporn Bousing, a current
director of SurePure US, will hold 380,000 shares.  Notwithstanding the
foregoing, if immediately following the Closing of the Share Exchange, the
aggregate percentage ownership of outstanding shares of Common Stock of SurePure
US by the Company Shareholders is less than sixty-eight and sixty-one one
hundredths percent (68.61%) (which amount represents the target percentage
ownership of SurePure US by the Company Shareholders immediately following the
Closing of the Share Exchange), then SurePure US will issue to the Company
Shareholders that additional number of shares of Common Stock of SurePure US to
increase the percentage ownership of the Company Shareholders to 68.61%.

(b)

Adjustments to Exchange Ratio.  The Exchange Ratio shall be adjusted (such
adjustment to be subject to the consent of the Company Shareholders, acting
through the Company Shareholders Representative (as defined in Section 1.3(b)),
which shall not be unreasonably withheld) to reflect appropriately the effect of
any stock split, reverse stock split, stock dividend (including any dividend or
distribution of securities convertible into SurePure US Common Stock or Company
Common Stock), reorganization, recapitalization or other like change with
respect to SurePure US Common Stock or Company Common Stock occurring on or
after the date hereof and prior to the Effective Time.

(c)

Fractional Shares.  No fraction of a share of SurePure US Common Stock will be
issued by virtue of the Share Exchange, but in lieu thereof each
Company-Shareholder who would otherwise be entitled to a fraction of a share of
SurePure US Common Stock (after aggregating all fractional shares of SurePure US
Common Stock to be received by such holder) shall receive from SurePure US one
full share of SurePure US Common Stock (i.e. rounded up to the nearest whole
share).

1.2

The closing of the Transaction (the “CLOSING”) shall take place on December 31,
2011 or such other time and date to be specified by the Parties, which shall be
no later than the fifth business day after the satisfaction or waiver of the
conditions set forth in Article V (the “CLOSING DATE” or the “EFFECTIVE TIME”).
 The Parties shall mutually agree on the location at which the Closing shall
take place.

1.3

Surrender of Certificates.

(a)

Exchange Agent.  SurePure US shall select an agent of its choice, in its sole
discretion, to act as the exchange agent (the “SurePure US EXCHANGE AGENT”) in
the Share Exchange.








 

-3-

 







--------------------------------------------------------------------------------







(b)

Company Shareholders Representative. The Company Shareholders hereby jointly
authorize Stephen Robinson to act as their representative (the "Company
Shareholders Representative"), with the right of substitution, for purposes of
all actions to be effected and all things to be done by each of them under this
Agreement, including, without limitation, to implement the share exchange
contemplated under this Agreement.

(c)

SurePure US to Provide Common Stock.  At the Effective Time, (i) SurePure US
shall make available to the SurePure US Exchange Agent, for exchange in
accordance with this Article I, certificates representing the shares of SurePure
US Common Stock issuable pursuant to Section 1.1 in exchange for all outstanding
shares of Company Common Stock, and (ii) each Company Shareholder shall make
available to the Company Shareholders Representative, certificates representing
his, her or its shares of Company Common Stock in exchange for the SurePure US
Common Stock issuable pursuant to Section 1.1.

(d)

Exchange Procedures.  At the Effective Time, (i) SurePure US shall cause the
SurePure US Exchange Agent to deliver to each of the Company Shareholders or, as
the case may be, the Company Shareholders Representative, a certificate or
certificates (the “SurePure US CERTIFICATES”) representing shares of SurePure US
Common Stock in the requisite number pursuant to Section 1.1., and (ii) each
Company Shareholder shall cause the Company Shareholders Representative to
deliver to the SOELF Exchange Agent a certificate or certificates (the “COMPANY
CERTIFICATES”) representing shares of Company Common Stock in the requisite
number pursuant to Section 1.1.

1.4

Lost, Stolen or Destroyed Certificates.  In the event any SurePure US
Certificates shall have been lost, stolen or destroyed, the Exchange Agent shall
issue in exchange for such lost, stolen or destroyed SurePure US Certificates,
upon the making of an affidavit of that fact by the holder thereof, such shares
of SurePure US Common Stock; provided, however, that SurePure US may, in its
discretion and as a condition precedent to the issuance thereof, require the
owner of such lost, stolen or destroyed SurePure US Certificates to deliver a
bond in such sum as it may reasonably direct as indemnity against any claim that
may be made against SurePure US or the Exchange Agent with respect to the
SurePure US Certificates alleged to have been lost, stolen or destroyed.

1.5

Taking of Necessary Action, Further Action.  If, at any time after the Effective
Time, any further action is necessary or desirable to carry out the purposes of
this Agreement and to vest SurePure US and the Company Shareholders,
respectively, with full right, title and possession to the shares of Company
Common Stock and the SurePure US Common Stock, respectively, the Parties shall
take all such lawful and necessary action as may be required for such purposes.

1.6

Post-merger share structure.  At the closing, SurePure US shall issue to the
Company Shareholders an aggregate of 26,822,215 common shares in the share
capital of SurePure US or such higher share number such as to increase the
percentage ownership of the Company Shareholders in SurePure US to 68.61%.






 

 

-4-

 







--------------------------------------------------------------------------------







ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHAREHOLDERS

Each of the Company Shareholders, severally, and not jointly, represents and
warrants to SurePure US, subject to the exceptions specifically disclosed in
writing and referencing a specific representation in the disclosure letter
supplied by the Company Shareholders Representative (as defined herein) to
SurePure US dated as of the date hereof (the “COMPANY SHAREHOLDERS DISCLOSURE
LETTER”), as follows:

2.1

Organization of the Company.

(a)

The Company is a corporation duly organized and validly existing under the laws
of the jurisdiction of its incorporation; has the corporate power and authority
to own, lease and operate its assets and property and to carry on its business
as now being conducted and as proposed to be conducted; and is duly qualified or
licensed to do business and is in good standing in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except where the
failure to be so qualified would not have a Material Adverse Effect (as defined
herein) on the Company.

(b)

The Company has, and shall have at the Closing, as subsidiaries the following
entities:  SurePure Operations AG and SurePure Latin America (collectively, the
“SP Subsidiaries”).  

(c)

The Company has delivered or made available to SurePure US a true and correct
copy of the Articles of Incorporation of the Company and the SP Subsidiaries, as
amended to date, and such instrument is in full force and effect.  The Company
is not in violation of any of the provisions of its Articles of Incorporation.

(d)

When used in connection with the Company, the term “MATERIAL ADVERSE EFFECT”
means, for purposes of this Agreement, any change, event or effect that is
materially adverse to the business, assets (including intangible assets),
financial condition or results of operations of the Company taken as a whole
except for those changes, events and effects that are directly caused by
(i) conditions affecting the United States economy as a whole, or
(ii) conditions affecting the internet industry as a whole, which conditions (in
the case of clause (i) or (ii)) do not affect the Company in a disproportionate
manner) or (iii) conditions that in the good faith judgment of the Company’s
Board of Directors result principally from the execution or delivery of this
Agreement or the announcement of the pendency of the Transaction.

2.2

Company Capital Structure.

(a)

The share capital of SurePure Investment Holding AG consists of 26,822,215
bearer shares, each with a par value of CHF 0.01.  All of the shares of Company
have been validly issued, fully paid and are






 

 

-5-

 







--------------------------------------------------------------------------------







nonassessable and are not subject to preemptive rights created by statute or the
Articles of Incorporation of the Company or any agreement or document to which
the Company is a party or by which it is bound. Each of the Company Shareholders
(i) has the full legal and beneficial ownership of his, her or its Company
Common Stock, free and clear of any liens, claims, security interests or other
encumbrances.

(b)

As of the date of this Agreement, the Company has no Company Stock Option Plans
or other employee or consultant benefit plans.

(c)

There are no claims for brokerage commissions, finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement or agreement made by or on behalf of the Company or any
Company Shareholder.  

2.3

Obligations With Respect to Capital Stock.  Except as set forth in Section 2.2
of the Company Shareholders Disclosure Letter, there are no equity securities,
partnership interests or similar ownership interests of any class of the
Company, or any securities exchangeable or convertible into or exercisable for
such equity securities, partnership interests or similar ownership interests,
issued, reserved for issuance or outstanding.  There are no equity securities,
partnership interests or similar ownership interests of the Company, or any
security exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding.  Except as set forth in Section 2.2, there
are no options, warrants, equity securities, partnership interests or similar
ownership interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which the Company is a party or by which it is
bound obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition, of any shares of capital stock,
partnership interests or similar ownership interests of the Company or
obligating the Company to grant, extend, accelerate the vesting of or enter into
any such option, warrant, equity security, call, right, commitment or agreement.
 There are no registration rights and, to the knowledge of the Company, as of
the date of this Agreement, there are no voting trusts, proxies or other
agreements or understandings (except for the Company Voting Agreements) with
respect to any equity security of any class of the Company.

2.4

Authority.

(a)

Each of the Company Shareholders has all requisite (corporate) power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
each of the Company Shareholders and, assuming the due authorization, execution
and delivery by SurePure US constitutes a valid and binding obligation of each
of the Company Shareholders, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy and other similar laws and general
principles of equity, to the extent applicable.

(b)

No consent, approval, order or authorization of, or registration, declaration or
filing with any court, administrative agency or commission or other governmental
authority or instrumentality, foreign or domestic (“GOVERNMENTAL ENTITY”), is
required by or with respect to






 

 

-6-

 







--------------------------------------------------------------------------------







the Company Shareholders in connection with the execution and delivery of this
Agreement or the consummation of the Transaction, except for (i)  such consents,
approvals, orders, authorizations, registrations, declarations and filings (if
any) as may be required under applicable Swiss law and applicable U.S. federal
and state securities laws and the securities or antitrust laws of any foreign
country, and (ii) such other consents, authorizations, filings, approvals and
registrations (if any) which if not obtained or made would not be material to
the Company Shareholders or SurePure US or have a material adverse effect on the
ability of the parties to consummate the Transaction.

2.5

Company Financial Statements.  The financial statements (including, in each
case, any related notes thereto of the Company as of, and for the period ended,
December 31, 2010 (the “THE COMPANY FINANCIALS”), were prepared in accordance
with Swiss Code of Obligations applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited interim financial statements).  The balance sheet of the
Company as of December 31, 2010 is hereinafter referred to as the “THE COMPANY
BALANCE SHEET.” Except as disclosed in the Company Financials, since the date of
the Company Balance Sheet the Company has no liabilities (absolute, accrued,
contingent or otherwise) of a nature required to be disclosed on a balance sheet
or in the related notes to the consolidated financial statements prepared in
accordance with Swiss Code of Obligations which are, individually or in the
aggregate, material to the business, results of operations or financial
condition of the Company taken as a whole, except liabilities (i) provided for
in the Company Balance Sheet, or (ii) incurred since the date of the Company
Balance Sheet in the ordinary course of business consistent with past practices.

2.6

Absence of Certain Changes or Events.  Since the date of the Company Balance
Sheet there has not been: (i) any Material Adverse Effect on the Company,
(ii) any declaration, setting aside or payment of any dividend on, or other
distribution (whether in cash, stock or property) in respect of, any of the
Company’s capital stock, or any purchase, redemption or other acquisition by the
Company of any of the Company’s capital stock or any other securities of the
Company or any options, warrants, calls or rights to acquire any such shares or
other securities except for repurchases from employees following their
termination pursuant to the terms of their pre-existing stock option or purchase
agreements, (iii) any split, combination or reclassification of any of the
Company’s capital stock, (iv) any granting by the Company of any increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment by the Company of any bonus, except for bonuses made in the
ordinary course of business consistent with past practice, or any granting by
the Company of any increase in severance or termination pay or any entry by the
Company into any currently effective employment, severance, termination or
indemnification agreement or any agreement the benefits of which are contingent
or the terms of which are materially altered upon the occurrence of a
transaction involving the Company of the nature contemplated hereby, (v) entry
by the Company into any licensing or other agreement with regard to the
acquisition or disposition of any material Company IP Rights (as defined in
Section 2.8) other than licenses in the ordinary course of business consistent
with past practice, (vi) any material change by the Company in its accounting
methods, principles or practices, except as required by concurrent changes in
the Swiss Code of Obligations, or (vii) any revaluation by the Company of any of
its assets, including, without limitation, writing down the value of capitalized
inventory or writing off notes or accounts receivable other than in the ordinary
course of business.





 

 

-7-

 







--------------------------------------------------------------------------------







2.7

Taxes.

(a)

Definition of Taxes.  For the purposes of this Agreement, “Tax” or “Taxes”
refers to any and all (i) federal, state, local and foreign taxes, assessments
and other governmental charges, duties, impositions and liabilities relating to
taxes, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, and value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, (ii) all interest, penalties and additions imposed with respect to such
amounts, and (iii) any obligations to any tax authority under Treasury
Regulation 1.1502-6 or any similar provision of state, local or foreign law.

(b)

Tax Returns and Audits.

(i)

The Company has timely filed all federal, state, local and foreign returns,
estimates, information statements and reports (“RETURNS”) relating to Taxes
required to be filed by the Company, except such Returns which are not material
to the Company, and have paid all Taxes shown to be due on such Returns. All
such Returns are true, correct and complete in all material respects.

(ii)

The Company as of the Effective Time will have withheld and paid over, as
appropriate, with respect to its employees all federal and state, local and/or
foreign income taxes.

(iii)

The Company has not been delinquent in the payment of any Tax nor is there any
Tax deficiency outstanding, proposed or assessed against the Company, nor has
the Company executed any waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.

(iv)

No audit or other examination of any Return of the Company is presently in
progress, nor has the Company been notified of any request for such an audit or
other examination. The Company has not received a request for or an inquiry
regarding a Return from any jurisdiction where it does not currently file a
Return.

(v)

No adjustment relating to any Returns filed by the Company has been proposed
formally or informally by any Tax authority to the Company or any representative
thereof and, to the knowledge of the Company, no basis exists for any such
adjustment which would be material to the Company.

(vi)

The Company does not have any liability for unpaid Taxes which has not been
accrued for or reserved on the Company Balance Sheet, whether asserted or
unasserted, contingent or otherwise, which is material to the Company, and the
Company has not incurred any liability for Taxes other than in the ordinary
course of business since the date of the Company Balance Sheet. There is no lien
for Taxes on the assets of the Company other than inchoate liens for Taxes not
yet due.

(vii)

No power of attorney that is currently in force has been granted with respect to
any matter relating to Taxes payable by the Company.

(viii)

The Company has never been a member of a consolidated, combined or affiliated
group or is a party to or affected by any tax-sharing or allocation agreement or
arrangement.





 

 

-8-

 







--------------------------------------------------------------------------------







(ix)

The Company has no (A) any Tax exemption, Tax holiday or other Tax-sparing
arrangement that the Company has in any jurisdiction, including the nature,
amount and lengths of such Tax exemption, Tax holiday or other Tax-sparing
arrangement and (B) any expatriate tax programs or policies affecting the
Company.  The Company is in full compliance with all terms and conditions of any
Tax exemption, Tax holiday or other Tax-sparing arrangement or order of any
Governmental Entity and the consummation of the transactions contemplated hereby
will not have any adverse effect on the continued validity and effectiveness of
any such Tax exemption, Tax holiday or other Tax-sparing arrangement or order.

(x)

The Company is not a party to or otherwise subject to any arrangement entered
into in anticipation of the Closing, not in accordance with past practice and
not required by this Agreement, that could reasonably be expected to have the
effect of (i) the recognition of a deduction or loss before the Closing Date and
a corresponding recognition of taxable income or gain by the Company after the
Closing Date or (ii) the recognition of taxable income or gain by the Company
after the Closing Date without the receipt of or entitlement to a corresponding
amount of cash.

(xi)

No closing agreement, written ruling, or determination letter with respect to
Taxes, or any equivalent written decision from a foreign jurisdiction, has been
received from, and no closing or other similar agreement has been executed with,
any Tax or other governmental authority that will be binding upon the Company
after the Closing.

(xii)

The Company has properly withheld on all amounts paid to Persons located or
incorporated outside of the United States and have paid the appropriate amounts
withheld to the proper governmental authorities.

2.8

Intellectual Property.

(a)

To the knowledge of the Company Shareholders, the Company owns, or has the right
to use, sell or license all intellectual property necessary or required for the
conduct of its respective businesses as presently conducted (such intellectual
property and the rights thereto are collectively referred to herein as the
“COMPANY IP Rights”), directly and/ or through the SP Subsidiaries.  

(b)

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby will not constitute a breach of any
instrument or agreement governing any of the Company IP Rights to which the
Company is a party or by which, to its knowledge, it is bound or affected, will
not cause the forfeiture or termination or give rise to a right of forfeiture or
termination of any the Company IP Rights or materially impair the right of the
Company or SurePure US to use, sell or license any the Company IP Rights or
portion thereof.

(c)

To the knowledge of the Company Shareholders, the manufacture, marketing,
license, sale or intended use of any product or technology currently licensed or
sold or under development by the Company does not violate any license or
agreement between the Company and any third party nor infringe any intellectual
property right of any other party.








 

-9-

 







--------------------------------------------------------------------------------







(d)

There is no pending or, to the knowledge of the Company Shareholders, threatened
claim or litigation contesting the validity, ownership or right to use, sell,
license or dispose of any the Company IP Rights, nor has the Company received
any written notice asserting that any the Company IP Rights or the proposed use,
sale, license or disposition thereof conflicts or will conflict with the rights
of any other party.

(e)

The Company has taken commercially reasonable steps designed to safeguard and
maintain the confidentiality of, and its proprietary rights in, all the Company
IP Rights.

2.9

Compliance; Permits; Restrictions.

(a)

The Company is not in any material respect, in conflict with, or in default or
violation of (i) any law, rule, regulation, order, judgment or decree applicable
to the Company or by which the Company or any of its respective properties is
bound or, or (ii) any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which the
Company is a party or by which the Company or its properties is bound or
affected.  No investigation or review by any Governmental Entity is pending or,
to the Company Shareholders’ knowledge, threatened against the Company, nor has
any Governmental Entity indicated an intention to conduct the same.  There is no
agreement, judgment, injunction, order or decree binding upon the Company which
has or could reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of the Company, any acquisition of
material property by the Company or the conduct of business by the Company as
currently conducted.

(b)

The Company holds all permits, licenses, variances, exemptions, orders and
approvals from governmental authorities which are material to the operation of
the business of the Company (collectively, the “COMPANY PERMITS”).  The Company
is in compliance in all material respects with the terms of the Company Permits.

(c)

Except as disclosed in Section 2.9(c) of the Company Shareholders Disclosure
Letter, none of the Company Shareholders has knowledge of any pending regulatory
action of any sort against the Company, or the Company’s products by any
regulatory agency or any other duly authorized governmental authority which
could have a Material Adverse Effect on the Company or in any material way limit
or restrict the ability of the Company to market its existing products.  Except
as set forth on Section 2.9(c) of the Company Shareholders Disclosure Letter,
the Company has not knowingly committed or permitted to exist any violation of
the rules and regulations of any regulatory agency or any other duly authorized
governmental authority.

2.10

Litigation.  Except as disclosed in Section 2.10 of the Company Shareholders
Disclosure Letter, there is no action, suit, proceeding, claim, arbitration or
investigation pending, or as to which the Company has received any notice of
assertion nor, to the Company Shareholders’ knowledge, is there a threatened
action, suit, proceeding, claim, arbitration or investigation against the
Company which





 

 

-10-

 







--------------------------------------------------------------------------------







reasonably would be likely to be material to the Company, or which in any manner
challenges or seeks to prevent, enjoin, alter or delay any of the transactions
contemplated by this Agreement.

2.11

Employee Benefit Plans and Employment Matters.  

(a)

The Company has no employee benefit plans, pension plans or multi-employee Plans
other than those relating to the employment of Stephen Robinson.

(b)

Employment Matters.  To the Company Shareholders' knowledge, the Company (i) is
in compliance in all material respects with applicable Swiss law respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to Company Employees; (ii) has withheld
all amounts required by law or by agreement to be withheld from the wages,
salaries and other payments to Company Employees; (iii) is not liable for any
arrears of wages or any taxes or any penalty for failure to comply with any of
the foregoing; and (iv) is not liable for any material payment to any trust or
other fund or to any governmental or administrative authority, with respect to
unemployment compensation benefits, social security or other benefits or
obligations for Company Employees (other than routine payments to be made in the
normal course of business and consistent with past practice) and as required
under applicable law.  There are no pending, threatened or reasonably
anticipated claims or actions against the Company under any worker’s
compensation policy or long-term disability policy.  To the Company
Shareholders' knowledge, no employee of the Company has violated any employment
contract, nondisclosure agreement or noncompetition agreement by which such
employee is bound due to such employee being employed by the Company and
disclosing to the Company or using trade secrets or proprietary information of
any other person or entity.

2.12

Absence of Liens and Encumbrances.  The Company has good and valid title to, or,
in the case of leased properties and assets, valid leasehold interests in, all
of its material tangible properties and assets, real, personal and mixed, used
in its business, free and clear of any liens or encumbrances except as reflected
in the Company Financials and except for liens for taxes not yet due and payable
and such imperfections of title and encumbrances, if any, which would not be
material to the Company.

2.13

Environmental Matters.

(a)

The Company has complied and is in compliance with all Environmental, Health and
Safety Requirements.

(b)

Without limiting the generality of the foregoing, the Company has obtained and
complied with, and is in compliance with, all permits, licenses and other
authorizations that are required pursuant to Environmental, Health and Safety
Requirements for the occupation of its facilities and the operation of its
business.

(c)

The Company has not received any written or oral notice, report or other
information regarding any actual or alleged violation of Environmental, Health
and Safety Requirements, or any liabilities or potential liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise), including any
investigatory, remedial or corrective obligations, relating to it or its
facilities arising under Environmental, Health, and Safety Requirements.






 

 

-11-

 







--------------------------------------------------------------------------------







2.14

Labor Matters.  No work stoppage or labor strike against the Company is pending,
threatened or reasonably anticipated.  The Company Shareholders do not have
knowledge of any activities or proceedings of any labor union to organize any
Company Employees.  There are no actions, suits, claims, labor disputes or
grievances pending, or, to the knowledge of the Company Shareholders, threatened
or reasonably anticipated relating to any labor, safety or discrimination
matters involving any Company Employee, including, without limitation, charges
of unfair labor practices or discrimination complaints, which, if adversely
determined, would, individually or in the aggregate, result in any material
liability to the Company.  The Company is not presently, nor has it been in the
past, a party to, or bound by, any collective bargaining agreement or union
contract with respect to Company Employees and no collective bargaining
agreement is being negotiated by the Company.  The Company is and has been in
compliance in all material respects with all applicable laws regarding
employment practices, terms and conditions of employment, and wages and hours.

2.15

Agreements, Contracts and Commitments.  Except as set forth in Section 2.16 and
Section 2.2(b) of the Company Shareholders Disclosure Letter, the Company is not
a party to or is bound by:

(a)

any employment or consulting agreement, contract or commitment with any officer
or director level employee or member of the Company’s Board of Directors, other
than those that are terminable by the Company on no more than ninety (90) days
notice without liability or financial obligation;

(b)

any agreement or plan, including, without limitation, any stock option plan,
stock appreciation right plan or stock purchase plan, any of the benefits of
which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement;

(c)

any agreement of indemnification or guaranty not entered into in the ordinary
course of business other than indemnification agreements between the Company and
any of its officers or directors;

(d)

any agreement, contract or commitment containing any covenant limiting the
freedom of the Company to engage in any line of business or compete with any
person or granting any exclusive distribution rights;

(e)

any agreement, contract or commitment currently in force relating to the
disposition or acquisition of assets not in the ordinary course of business or
any ownership interest in any corporation, partnership, joint venture or other
business enterprise; or

(f)

any material joint marketing or development agreement.

The Company, or to the Company Shareholders' knowledge any other party to a
Company Contract (as defined herein), has breached, violated or defaulted under,
or received notice that it has breached, violated or defaulted under, any of the
material terms or conditions of any of the agreements, contracts or commitments
to which the Company is a party or by which it is bound of the type described






 

 

-12-

 







--------------------------------------------------------------------------------







in clauses (a) through (f) above (any such agreement, contract or commitment, a
“COMPANY CONTRACT”) in such a manner as would permit any other party to cancel
or terminate any such Company Contract, or would permit any other party to seek
damages, which would be reasonably likely to be material to the Company.

2.16

Change of Control Payments.  The Company has no plan or agreement pursuant to
which any amounts may become payable (whether currently or in the future) to
current or former officers or directors of the Company as a result of or in
connection with the Transaction.

2.17

Investment by Company Shareholders.  Each of the Company Shareholders further
represents or acknowledges the following:

(a)

Knowledge of Investment and its Risks.  Company Shareholder has knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of Company Shareholder’s investment in SurePure US Common
Stock.  Company Shareholder understands that an investment in SurePure US
represents a high degree of risk and there is no assurance that SurePure US’s
business or operations will be successful.  Company Shareholder has considered
carefully the risks attendant to an investment in SurePure US, and that, as a
consequence of such risks, Company Shareholder could lose Company Shareholder’s
entire investment in SurePure US.

(b)

Investment Intent.  Company Shareholder hereby represents and warrants that (i)
it is acquiring SurePure US Common Stock for investment for Company
Shareholder’s own account, and not as a nominee or agent and not with a view to
the resale or distribution of all or any part of SurePure US Common Stock, and
Company Shareholder has no present intention of selling, granting any
participation in or otherwise distributing any of SurePure US Common Stock
within the meaning of the Unites States Securities Act of 1933, as amended (the
“Securities Act”) and (ii) Company Shareholder does not have any contracts,
understandings, agreements or arrangements with any person and/or entity to
sell, transfer or grant participations to such person and/or entity, with
respect to any of SurePure US Common Stock.

(c)

Disclosure.  Company Shareholder has reviewed information provided by SurePure
US in connection with the decision to purchase SurePure US Common Stock, and has
reviewed SurePure US’s publicly-available filings with the United States
Securities and Exchange Commission (the “SEC”).  SurePure US has provided or
made available to Company Shareholder all the information that Company
Shareholder has requested in connection with the decision to purchase SurePure
US Common Stock.  Company Shareholder further represents that Company
Shareholder has had an opportunity to ask questions and receive answers from
SurePure US regarding the business, properties, prospects and financial
condition of SurePure US.  All such questions have been answered to the full
satisfaction of Company Shareholder.

(d)

No Registration.  Company Shareholder understands that he, she or it must bear
the economic risk of its investment in SurePure US for an indefinite period of
time.  Company Shareholder further understands that (i) neither the offering nor
the sale of SurePure US Common Stock has been registered under the Securities
Act or any applicable State Acts or securities laws of other applicable
jurisdictions in reliance upon exemptions from the registration requirements of
such laws, (ii) SurePure US Common Stock must be held by Company Shareholder
indefinitely unless the sale or transfer thereof is subsequently registered
under the Securities Act and any applicable State Acts, or an exemption from
such registration requirements is available, (iii) SurePure US is not hereby
under an obligation to register any of SurePure US Common Stock on Company
Shareholder’s behalf or to assist Company Shareholder in complying with any
exemption from registration, and (iv) SurePure US will rely






 

 

-13-

 







--------------------------------------------------------------------------------







upon the representations and warranties made by Company Shareholder in this
Agreement in order to establish such exemptions from the registration
requirements of the Securities Act and any applicable State Acts or securities
laws of other applicable jurisdictions.  

(e)

Transfer Restrictions.  Company Shareholder will not transfer any of SurePure US
Common Stock unless such transfer is exempt from registration under the
Securities Act and such State Acts and securities laws of other applicable
jurisdictions, and, if requested by SurePure US, Company Shareholder has
furnished an opinion of counsel satisfactory to SurePure US that such transfer
is so exempt.  Company Shareholder understands and agrees that (i) the
certificates evidencing SurePure US Common Stock being acquired will bear
appropriate legends indicating such transfer restrictions placed upon SurePure
US Common Stock, (ii) SurePure US shall have no obligation to honor transfers of
any of SurePure US Common Stock being acquired in violation of such transfer
restrictions, and (iii) SurePure US shall be entitled to instruct any transfer
agent or agents for the securities of SurePure US to refuse to honor such
transfers.

2.18

Regulation S.

(a)

Exemption from Registration Requirements.  Company Shareholder understands that
SurePure US Common Stock has been issued to Company Shareholder by the SurePure
US in reliance on an exemption contained in Regulation S, promulgated under the
Securities Act (“Regulation S”), and that the SurePure US is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments, and understandings of the Company Shareholder set forth herein
in order to determine the applicability of such exemptions and the Company
Shareholder’s suitability to acquire SurePure US Common Stock.

(b)

Compliance with Laws.  The purchase of SurePure US Common Stock by Company
Shareholder hereby is not part of a plan or scheme to evade the registration
provisions of the Securities Act.

(c)

Non-U.S. Person.  The Company Shareholder is not a “U.S. Person”, as defined in
Rule 902(k) of Regulation S.  The Company Shareholder is not acquiring the
Shares for the benefit of any U.S. Person.  Upon the Closing, the Company
Shareholder will be the sole beneficial owner of Stock and the Company
Shareholder has not pre-arranged any sale with respect to any of the foregoing
to any purchaser or purchasers in the United States.  For purposes of this
Section 2.18, a “U.S. person” shall include, without limitation, any natural
person resident in the United States, any partnership or corporation organized
or non-U.S. banks or insurance companies), any estate of which executor or
person (with certain exceptions) and any agency or bank of a foreign entity
located in the United States, but does not include a natural person not resident
in the United States; and the “United States” means the United States of
America, its territories and possessions, any state of the United States and the
District of Columbia.

(d)

Outside the United States.  The Company Shareholder is outside the United States
as of the date of the execution and delivery of this Agreement and will be
outside the United States at the time of the Closing; provided, however, that
delivery of SurePure US Common Stock may be effected within the United States
through the Company Shareholder’s agent as long as the Company Shareholder is
outside the United States at the time of any such delivery.

(e)

Limitation on Resale and Transferability.  The Company Shareholder understands
that SurePure US Common Stock being acquired cannot be offered for sale, sold,
or otherwise transferred unless in accordance with the provisions of Regulation
S, pursuant to registration under the Securities Act and applicable state
securities laws, or pursuant to an available exemption from registration






 

 

-14-

 







--------------------------------------------------------------------------------







under the Securities Act.  The Company Shareholder has not engaged in any
“Directed Selling Efforts” (as defined in Regulation S) and has no present
intention to sell or otherwise transfer SurePure US Common Stock except in
accordance with the provisions of Regulation S of the Securities Act, pursuant
to registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act.  The Company Shareholder understands
that the SurePure US is required, under Rule 903 of Regulation S, to refuse to
register the transfer of any SurePure US Common Stock that is not conducted
pursuant to a registration statement under the Securities Act, in compliance
with Regulation S under the Securities Act, or otherwise pursuant to an
available exemption from registration.

(f)

No Short Position.  The Company Shareholder covenants that it will not, directly
or indirectly, or through one or more intermediaries, maintain any “short
position” (as hereinafter defined) in SurePure US Common Stock during the
“Distribution Compliance Period” (as hereinafter defined).  For purposes of this
Section 2.(f), a “short position” shall mean any sale of a security which the
Company Shareholder does not own or any sale which is consummated by the
delivery of a security borrowed by, or for the account of, the Company
Shareholder; and the “Distribution Compliance Period” shall mean the date which
is twelve months from the date of issuance.

(g)

No Hedging Transactions.  The Company Shareholder hereby agrees not to engage in
any hedging transactions with regard to SurePure US Common Stock, unless in
express compliance with the provisions of Regulation S, pursuant to registration
under the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act.




(h)

Legend.  The Company Shareholder understands that certificates or other evidence
of SurePure US Common Stock shall bear a legend substantially similar to the
following:




“THIS CERTIFICATE HAS NOT BEEN AND MAY NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE
REGULATION S UNDER THE SECURITIES ACT.”




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SUREPURE US

SurePure US represents and warrants to each of the Company Shareholders, subject
to the exceptions specifically disclosed in writing in the disclosure letter
supplied by SurePure US to the Company Shareholders Representative dated as of
the date hereof and certified by a duly authorized officer of SurePure US (the
“SurePure US DISCLOSURE LETTER”), as follows:

3.1

Organization of SurePure US.

(a)

SurePure US, including any of its subsidiaries, are corporations duly organized,
validly existing and in good standing under the laws of the jurisdiction of
their incorporation; have the corporate power and authority to own, lease and
operate its assets and property and to carry on its business as now being
conducted and as proposed to be conducted; and is duly qualified or licensed to
do business and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the





 

 

 

-15-

 







--------------------------------------------------------------------------------







nature of its activities makes such qualification or licensing necessary, except
where the failure to be so qualified would not have a Material Adverse Effect
(as defined herein) on SurePure US.

(b)

SurePure US has delivered to the Company a true and complete list of all of
SurePure US’s subsidiaries, indicating the jurisdiction of incorporation of each
subsidiary and listing the shareholders of each such subsidiary and the number
of shares held by each such shareholder.

(c)

SurePure US has delivered or made available to the Company a true and correct
copy of the Certificate of Incorporation and Bylaws of SurePure US and similar
governing instruments of each of its subsidiaries, each as amended to date, and
each such instrument is in full force and effect. SurePure US is not in
violation of any of the provisions of its Certificate of Incorporation or Bylaws
or equivalent governing instruments.

(d)

When used in connection with SurePure US, the term “MATERIAL ADVERSE EFFECT”
means, for purposes of this Agreement, any change, event or effect that is
materially adverse to the business, assets (including intangible assets),
financial condition or results of operations of SurePure US and its subsidiaries
taken as a whole except for those changes, events and effects that are directly
caused by (i) conditions affecting the United States economy as a whole, or
(ii) conditions affecting the internet industry as a whole, which conditions (in
the case of clause (i) or (ii)) do not affect SurePure US in a disproportionate
manner), or (iii) conditions that in the good faith judgment of SurePure US’s
Board of Directors result principally from the execution or delivery of this
Agreement or the announcement of the pendency of the Transaction.

3.2

SurePure US Capital Structure.

(a)

The authorized capital stock of SurePure US consists of 200,000,000 shares of
Common Stock, $.001 par value per share, of which as of the date hereof,
following a stock split effected on June 11, 2011 (and recognized by the
Financial Industry Regulatory Authority on August 16, 2011) , there were
32,452,005 shares issued and outstanding and 1,000,000 shares of Preferred
Stock, $.001 par value per share, of which no shares are issued or outstanding
as of the date of this Agreement.  All outstanding shares of SurePure US Common
Stock are duly authorized, validly issued, fully paid and nonassessable and are
not subject to preemptive rights created by statute, the Certificate of
Incorporation or Bylaws of SurePure US or any agreement or document to which
SurePure US is a party or by which it is bound.  

3.3

Obligations With Respect to Capital Stock.  Except as set forth in Section 3.2
or in SurePure US Disclosure Letter, there are no equity securities, partnership
interests or similar ownership interests of any class of SurePure US, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding.  Except for securities SurePure US owns,
directly or indirectly through one or more subsidiaries, there are no equity
securities, partnership interests or similar ownership interests of any class of
any subsidiary of SurePure US, or any security exchangeable or convertible into
or exercisable for such





 

 

-16-

 







--------------------------------------------------------------------------------







equity securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding.  Except as set forth in Section 3.2, there
are no options, warrants, equity securities, partnership interests or similar
ownership interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which SurePure US is a party or by which it is
bound obligating SurePure US to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition, of any shares of capital stock,
partnership interests or similar ownership interests of SurePure US or
obligating SurePure US to grant, extend, accelerate the vesting of or enter into
any such option, warrant, equity security, call, right, commitment or agreement.
There are no registration rights and, to the knowledge of SurePure US, as of the
date of this Agreement, there are no voting trusts, proxies or other agreements
or understandings with respect to any equity security of any class of SurePure
US or with respect to any equity security, partnership interest or similar
ownership interest of any class of any of its subsidiaries.

3.4

Authority.

(a)

SurePure US has all requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of SurePure US. This Agreement has been duly executed and delivered
by each of SurePure US and, assuming the due authorization, execution and
delivery by the Company Shareholders, constitutes the valid and binding
obligation of each of SurePure US, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy and other similar laws and
general principles of equity.  The execution and delivery of this Agreement by
SurePure US do not, and the performance of this Agreement by SurePure US will
not (i) conflict with or violate the Certificate of Incorporation or Bylaws of
SurePure US, or (ii) assuming the receipt of all material consents, waivers and
approvals referred to in the last sentence of this Section 3.4(a), result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or impair SurePure US’s rights or alter
the rights or obligations of any third party under, or give to others any rights
of termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of SurePure
US pursuant to, any material note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which SurePure US is a party or by which SurePure US or its or any of its
respective properties are bound or affected. SurePure US has no material
consents, waivers and approvals under any of SurePure US’s agreements,
contracts, licenses or leases required to be obtained in connection with the
consummation of the transactions contemplated hereby.

(b)

No consent, approval, order or authorization of, or registration, declaration or
filing with any Governmental Entity is required by or with respect to SurePure
US in connection with the execution and delivery of this Agreement or the
consummation of the Transaction, except for (i)  such consents, approvals,
orders, authorizations, registrations, declarations and filings (if any) as may
be required under applicable federal and state securities laws and the
securities or antitrust laws of any foreign country, and (ii) such





 

-17-

 







--------------------------------------------------------------------------------







other consents, authorizations, filings, approvals and registrations (if any)
which if not obtained or made would not be material to SurePure US or the
Company or have a material adverse effect on the ability of the parties to
consummate the Transaction.

3.5

SurePure US SEC Filings; SurePure US Financial Statements.

(a)

SurePure US has filed all forms, reports and documents required to be filed with
the SEC since the date of this Agreement, and has made available to the Company
such forms, reports and documents in the form filed with the SEC.  All such
required forms, reports and documents (including those that SurePure US may file
subsequent to the date hereof) are referred to herein as the “SurePure US SEC
REPORTS.” As of their respective dates, SurePure US SEC Reports (i) were
prepared in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such SurePure US SEC Reports, and (ii) did not at the
time they were filed (or if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such filing) contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(b)

Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in SurePure US SEC Reports (the “SurePure US
FINANCIALS”), including any SurePure US SEC Reports filed after the date hereof
until the Closing, (x) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, (y) was
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited interim financial statements, as may be permitted by the SEC
on Form 10-QSB under the Exchange Act) and (z) fairly presented the financial
position of SurePure US as at the respective dates thereof and the results of
SurePure US’s operations and cash flows for the periods indicated, except that
the unaudited interim financial statements may not contain footnotes and were or
are subject to normal and recurring year-end adjustments.  The balance sheet of
SurePure US contained in SurePure US SEC Reports, and more specifically that
certain Form 10-Q for the fiscal as of June 30, 2011, and filed with the SEC on
August 15, 2011], is hereinafter referred to as the “SurePure US BALANCE SHEET.”
Except as disclosed in SurePure US Financials, since the date of SurePure US
Balance Sheet, SurePure US has no liabilities (absolute, accrued, contingent or
otherwise) of a nature required to be disclosed on a balance sheet or in the
related notes to the consolidated financial statements prepared in accordance
with GAAP which are, individually or in the aggregate, material to the business,
results of operations or financial condition of SurePure US and its subsidiaries
taken as a whole, except liabilities (i) provided for in SurePure US Balance
Sheet, or (ii) incurred since the date of SurePure US Balance Sheet in the
ordinary course of business consistent with past practices.





 

 

-18-

 







--------------------------------------------------------------------------------







3.6

Absence of Certain Changes or Events.  Since the date of SurePure US Balance
Sheet there has not been: (i) any Material Adverse Effect on SurePure US,
(ii) any declaration, setting aside or payment of any dividend on, or other
distribution (whether in cash, stock or property) in respect of, any of SurePure
US’s capital stock, or any purchase, redemption or other acquisition by SurePure
US of any of SurePure US’s capital stock or any other securities of SurePure US
or its subsidiaries or any options, warrants, calls or rights to acquire any
such shares or other securities except for repurchases from employees following
their termination pursuant to the terms of their pre-existing stock option or
purchase agreements, (iii) any split, combination or reclassification of any of
SurePure US’s capital stock, (iv) any granting by SurePure US of any increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment by SurePure US of any bonus, except for bonuses made in the
ordinary course of business consistent with past practice, or any granting by
SurePure US of any increase in severance or termination pay or any entry by
SurePure US into any currently effective employment, severance, termination or
indemnification agreement or any agreement the benefits of which are contingent
or the terms of which are materially altered upon the occurrence of a
transaction involving SurePure US of the nature contemplated hereby, (v) entry
by SurePure US into any licensing or other agreement with regard to the
acquisition or disposition of any material SurePure US IP Rights (as defined in
Section 3.8) other than licenses in the ordinary course of business consistent
with past practice, (vi) any material change by SurePure US in its accounting
methods, principles or practices, except as required by concurrent changes in
GAAP, or (vii) any revaluation by SurePure US of any of its assets, including,
without limitation, writing down the value of capitalized inventory or writing
off notes or accounts receivable other than in the ordinary course of business.

3.7

Tax.

(a)

Tax Returns and Audits.

(i)

SurePure US and each of its subsidiaries have timely filed all Returns relating
to Taxes required to be filed by SurePure US and each of its subsidiaries,
except such Returns which are not material to SurePure US, and have paid all
Taxes shown to be due on such Returns.

(ii)

SurePure US and each of its subsidiaries as of the Effective Time will have
withheld and paid over, as appropriate, with respect to its employees all
federal and state, local and/or foreign income taxes, FICA, FUTA and other Taxes
required to be withheld.

(iii)

SurePure US has not been delinquent in the payment of any Tax nor is there any
Tax deficiency outstanding, proposed or assessed against SurePure US, nor has
SurePure US executed any waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.

(iv)

No audit or other examination of any Return of SurePure US is presently in
progress, nor has SurePure US been notified of any request for such an audit or
other examination.

(v)

No adjustment relating to any Returns filed by SurePure US has been proposed
formally or informally by any Tax authority to SurePure US or any representative
thereof and, to the knowledge of SurePure US, no basis exists for any such
adjustment which would be material to SurePure US.

(vi)

SurePure US has no liability for unpaid Taxes which has not been accrued for or
reserved on SurePure US Balance Sheet, whether asserted or unasserted,
contingent or






 

 

-19-

 







--------------------------------------------------------------------------------







otherwise, which is material to SurePure US, and the Company has not incurred
any liability for Taxes other than in the ordinary course of business since the
date of the Company Balance Sheet.

(vii)

None of SurePure US’s assets are treated as “tax-exempt use property” within the
meaning of Section 168(h) of the Code.

(viii)

There is no contract, agreement, plan or arrangement, including but not limited
to the provisions of this Agreement, covering any employee or former employee of
SurePure US that, individually or collectively, could give rise to the payment
of any amount that would not be deductible pursuant to Sections 280G or 404 of
the Code.

(ix)

SurePure US has not filed any consent agreement under Section 341(f) of the Code
or agreed to have Section 341(f)(2) of the Code apply to any disposition of a
subsection (f) asset (as defined in Section 341(f)(4) of the Code) owned by
SurePure US.

(x)

SurePure US is not, and has not been at any time, a “United States real property
holding corporation” within the meaning of Section 897(c)(2) of the Code.

(xi)

No power of attorney that is currently in force has been granted with respect to
any matter relating to Taxes payable by SurePure US .

(xii)

SurePure US is not, nor has it been, a member of a consolidated, combined or
affiliated group or is a party to or affected by any tax-sharing or allocation
agreement or arrangement.

(xiii)

SurePure US has no (y) any Tax exemption, Tax holiday or other Tax-sparing
arrangement that SurePure US has in any jurisdiction, including the nature,
amount and lengths of such Tax exemption, Tax holiday or other Tax-sparing
arrangement and (z) any expatriate tax programs or policies affecting SurePure
US . Each of SurePure US and its subsidiaries is in full compliance with all
terms and conditions of any Tax exemption, Tax holiday or other Tax-sparing
arrangement or order of any Governmental Entity and the consummation of the
transactions contemplated hereby will not have any adverse effect on the
continued validity and effectiveness of any such Tax exemption, Tax holiday or
other Tax-sparing arrangement or order.

3.8

Intellectual Property. SurePure US does not own or have the right to use,
pursuant to a license, sublicense, agreement or permission, any intellectual
property.

3.9

Compliance; Permits; Restrictions.

(a)

SurePure US is not in conflict with, or in default or violation of (i) any law,
rule, regulation, order, judgment or decree applicable to SurePure US or by
which SurePure US or any of its is bound or affected, or which could reasonably
be expected to have the effect of prohibiting or impairing the consummation of
the Transaction or any other transaction provided for in this Agreement, or
(ii) any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which SurePure US is a
party or by which SurePure US or its properties is bound or affected.  No
investigation or review by any Governmental Entity is pending or, to SurePure
US’s knowledge, threatened against SurePure US, nor has any Governmental Entity
indicated an intention





 

 

-20-

 







--------------------------------------------------------------------------------







to conduct the same.  There is no agreement, judgment, injunction, order or
decree binding upon SurePure US which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
SurePure US, any acquisition of material property by SurePure US or the conduct
of business by SurePure US as currently conducted.

(b)

SurePure US and its subsidiaries hold all permits, licenses, variances,
exemptions, orders and approvals from governmental authorities which are
material to the operation of the business of SurePure US (collectively, the
“SurePure US PERMITS”).  SurePure US and its subsidiaries are in compliance in
all material respects with the terms of SurePure US Permits.

(c)

Related Matters. Except as disclosed in Section 3.9(c) of SurePure US Disclosure
Letter, SurePure US has no knowledge of any pending regulatory action of any
sort against SurePure US by any regulatory agency or any other duly authorized
governmental authority in any jurisdiction which could have a Material Adverse
Effect on SurePure US.  Except as set forth on Section 3.9(c) of SurePure US
Disclosure Letter, SurePure US has not knowingly committed or permitted to exist
any violation of the rules and regulations of any regulatory agency or any other
duly authorized governmental authority.

3.10

Litigation.  Except as disclosed in Section 3.10 of SurePure US Disclosure
Letter, there is no action, suit, proceeding, claim, arbitration or
investigation pending, or as to which SurePure US has received any notice of
assertion nor, to SurePure US’s knowledge, is there a threatened action, suit,
proceeding, claim, arbitration or investigation against SurePure US which
reasonably would be likely to be material to SurePure US, or which in any manner
challenges or seeks to prevent, enjoin, alter or delay any of the transactions
contemplated by this Agreement.

3.11

Employee Benefit Plans and Employment Matters.

(a)

SurePure US has no employee benefit plans, pension plans or multi-employee
Plans.

(b)

Employment Matters.  To SurePure US’s knowledge, SurePure US (i) is in
compliance in all material respects with all applicable foreign, federal, state
and local laws, rules and regulations respecting employment, employment
practices, terms and conditions of employment and wages and hours, in each case,
with respect to SurePure US Employees; (ii) has withheld all amounts required by
law or by agreement to be withheld from the wages, salaries and other payments
to SurePure US Employees; (iii) is not liable for any arrears of wages or any
taxes or any penalty for failure to comply with any of the foregoing; and
(iv) is not liable for any material payment to any trust or other fund or to any
governmental or administrative authority, with respect to unemployment
compensation benefits, social security or other benefits or obligations for
Employees (other than routine payments to be made in the normal course of
business and consistent with past practice).  There are no pending, threatened
or reasonably anticipated claims or actions against SurePure US under any
worker’s compensation policy or long-term disability





 

 

-21-

 







--------------------------------------------------------------------------------







policy.  To SurePure US’s knowledge, no SurePure US Employee has violated any
employment contract, nondisclosure agreement or noncompetition agreement by
which such employee is bound due to such employee being employed by SurePure US
and disclosing to SurePure US or using trade secrets or proprietary information
of any other person or entity.

3.12

Absence of Liens and Encumbrances.  SurePure US and each of its subsidiaries has
good and valid title to, or, in the case of leased properties and assets, valid
leasehold interests in, all of its material tangible properties and assets,
real, personal and mixed, used in its business, free and clear of any liens or
encumbrances except as reflected in SurePure US Financials and except for liens
for taxes not yet due and payable and such imperfections of title and
encumbrances, if any, which would not be material to SurePure US.

3.13

Environmental Matters.

(a)

SurePure US has complied and is in compliance with all Environmental, Health and
Safety Requirements.

(b)

Without limiting the generality of the foregoing, SurePure US has obtained and
complied with, and are in compliance with, all permits, licenses and other
authorizations that are required pursuant to Environmental, Health and Safety
Requirements for the occupation of its facilities and the operation of its
business.

(c)

SurePure US has not received any written or oral notice, report or other
information regarding any actual or alleged violation of Environmental, Health
and Safety Requirements, or any liabilities or potential liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise), including any
investigatory, remedial or corrective obligations, relating to it or its
facilities arising under Environmental, Health, and Safety Requirements.

3.14

Labor Matters.  SurePure US has no employees.

3.15

Agreements, Contracts and Commitments.  Except as set forth in Section 3.15 and
Section 3.2(b) of SurePure US Disclosure Letter, SurePure US is neither a party
to nor is bound by:

(a)

any employment or consulting agreement, contract or commitment with any officer
or director level employee or member of SurePure US’s Board of Directors, other
than those that are terminable by SurePure US on no more than thirty days notice
without liability or financial obligation;

(b)

any agreement or plan, including, without limitation, any stock option plan,
stock appreciation right plan or stock purchase plan, any of the benefits of
which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement;





 

 

-22-

 







--------------------------------------------------------------------------------







(c)

any agreement of indemnification or guaranty not entered into in the ordinary
course of business other than indemnification agreements between SurePure US and
any of its officers or directors;

(d)

any agreement, contract or commitment containing any covenant limiting the
freedom of SurePure US to engage in any line of business or compete with any
person or granting any exclusive distribution rights;

(e)

any agreement, contract or commitment currently in force relating to the
disposition or acquisition of assets not in the ordinary course of business or
any ownership interest in any corporation, partnership, joint venture or other
business enterprise; or

(f)

any material joint marketing or development agreement. SurePure US, nor to
SurePure US’s knowledge any other party to a SurePure US Contract (as defined
below), has breached, violated or defaulted under, or received notice that it
has breached violated or defaulted under, any of the material terms or
conditions of any of the agreements, contracts or commitments to which SurePure
US is a party or by which it is bound of the type described in clauses (a)
through (f) above (any such agreement, contract or commitment, a “SurePure US
CONTRACT”) in such a manner as would permit any other party to cancel or
terminate any such SurePure US Contract, or would permit any other party to seek
damages, which would be reasonably likely to be material to SurePure US.

3.16

Change of Control Payments.  There is no plan or agreement pursuant to which any
amounts may become payable (whether currently or in the future) to current or
former officers or directors of SurePure US as a result of or in connection with
the Transaction.

3.17

Board Approval.  The Board of Directors of SurePure US has, as of the date of
this Agreement, determined that the Transaction is fair to, and in the best
interests of SurePure US and its shareholders.

3.18

Over the Counter Bulletin Board Quotation; Shares of Common Stock not Depository
Trust Company eligible.  SurePure US’s Common Stock is quoted on the Over the
Counter Bulletin Board.   SurePure US’s Common Stock is not Depository Trust
Company (“DTC”) eligible or electronically transferable through DTC or DTC’s
FAST program.

ARTICLE IV
ADDITIONAL AGREEMENTS

4.1

Public Disclosure.  SurePure US and the Company Shareholders will consult with
each other before issuing any press release or otherwise making any public
statement with respect to the Transaction, this Agreement or an action related
to this Agreement and will not issue any such press release or make any such
public statement prior to such consultation, except as may be required by law or
any listing agreement with a national securities exchange or the Over the
Counter Bulletin Board.

4.2

Legal Requirements.  Each of SurePure US and the Company Shareholders will use
its respective reasonable commercial efforts to take all actions necessary or
desirable to comply promptly





 

 

-23-

 







--------------------------------------------------------------------------------







with all legal requirements which may be imposed on them with respect to the
consummation of the transactions contemplated by this Agreement (including
furnishing all information required in connection with approvals by or filings
with any Governmental Entity, and prompt resolution of any litigation prompted
hereby) and will promptly cooperate with and furnish information to any party
hereto necessary in connection with any such filings with or investigations by
any Governmental Entity, and any other such requirements imposed upon any of
them or their respective subsidiaries in connection with the consummation of the
transactions contemplated by this Agreement.  SurePure US will use its
commercially reasonable efforts to take such steps as may be necessary to comply
with the securities and blue sky laws of all jurisdictions which are applicable
to the issuance of SurePure US Common Stock pursuant hereto.  The Company
Shareholders will use its commercially reasonable efforts to assist SurePure US
as may be necessary to comply with the securities and blue sky laws of all
jurisdictions which are applicable in connection with the issuance of SurePure
US Common Stock pursuant hereto.

4.3

Third Party Consents.  As soon as practicable following the date hereof,
SurePure US and the Company Shareholders will each use its commercially
reasonable efforts to obtain all material consents, waivers and approvals under
any of its or its subsidiaries’ agreements, contracts, licenses or leases
required to be obtained in connection with the consummation of the transactions
contemplated hereby.

4.4

Notification of Certain Matters.  SurePure US will give prompt notice to the
Company Shareholders Representative, and the Company Shareholders Representative
will give prompt notice to SurePure US, of the occurrence, or failure to occur,
of any event, which occurrence or failure to occur would be reasonably likely to
cause (a) any representation or warranty contained in this Agreement and made by
it to be untrue or inaccurate in any material respect at any time from the date
of this Agreement to the Effective Time such that the conditions set forth in
Section 5.2 or 5.3, as the case may be, would not be satisfied as a result
thereof or (b) any material failure of SurePure US or the Company Shareholders,
as the case may be, or of any officer, director, employee or agent thereof, to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it under this Agreement.  Notwithstanding the above, the
delivery of any notice pursuant to this section will not limit or otherwise
affect the remedies available hereunder to the party receiving such notice.

4.5

Reasonably Commercial Efforts and Further Assurances.  Subject to the respective
rights and obligations of SurePure US and the Company Shareholders under this
Agreement, each of the parties to this Agreement will use its reasonably
commercial efforts to effectuate the Transaction and the other transactions
contemplated hereby and to fulfill and cause to be fulfilled the conditions to
closing under this Agreement; provided that neither SurePure US nor any of the
Company Shareholders  nor any subsidiary or affiliate thereof will be required
to agree to any divestiture by itself or any of its affiliates of shares of
capital stock or of any business, assets or property, or the imposition of any
material limitation on the ability of any of them to conduct their businesses or
to own or exercise control of such assets, properties and stock.  Subject to the
foregoing, each party hereto, at the reasonable request of another party hereto,
will execute and deliver such other instruments and do and perform such other
acts and things as may be necessary or desirable for effecting completely the
consummation of the transactions contemplated hereby.

4.6

Board of Directors and Certain Officers of the Combined Company.

(a)

The Board of Directors of SurePure US will take all actions necessary to cause
the Board of Directors of SurePure US, immediately after the Effective Time, to
consist of up to five (5) persons, none of whom were directors of SurePure US
immediately prior to the Effective Time, and all of whom will be Company
designees prior to the Effective Time (the “COMPANY DESIGNEES”).  If, prior to
the Effective Time, any of the Company Designees or SurePure US’s designees
shall decline or be unable to





 

 

-24-

 







--------------------------------------------------------------------------------







serve as a director of SurePure US, the Company (if such person was designated
by the Company) or SurePure US (if such person was designated by SurePure US)
shall designate another person to serve in such person’s stead, which person
shall be reasonably acceptable to the other party.

4.7

Audited Financials of Company.  As soon as practicable after the Effective Time,
but in no event later than four (4) days from such date, SurePure US shall cause
the Company to prepare audited financial statements in accordance with US GAAP,
the Securities Act, and the rules and regulations promulgated under the
Securities Act, for filing on SEC Form 8-K, with respect to the Transaction.

ARTICLE V
CONDITIONS TO THE TRANSACTION

5.1

Conditions to Obligations of Each Party to Effect the Transaction.  The
respective obligations of each party to this Agreement to effect the Transaction
shall be subject to the satisfaction at or prior to the Effective Time of the
following conditions:

(a)

No Order.  No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which has the effect of making the Transaction illegal or
otherwise prohibiting consummation of the Transaction.

5.2

Additional Conditions to Obligations of the Company Shareholders.  The
obligation of each of the Company Shareholders to consummate and effect the
Transaction shall be subject to the satisfaction at or prior to the Effective
Time of each of the following conditions, any of which may be waived, in
writing, exclusively by the Company Shareholders (acting, for purpose of this
Section, through the Company Shareholders Representative):

(a)

Representations and Warranties.  The representations and warranties of SurePure
US contained in this Agreement shall have been true and correct in all material
respects as of the date of this Agreement.  In addition, the representations and
warranties of SurePure US contained in this Agreement shall be true and correct
in all material respects on and as of the Effective Time except for changes
contemplated by this Agreement and except for those representations and
warranties which address matters only as of a particular date (which shall
remain true and correct as of such particular date), with the same force and
effect as if made on and as of the Effective Time, except in such cases (other
than the representations in Sections 3.2 and 3.3) where the failure to be so
true and correct would not have a Material Adverse Effect on SurePure US.  The
Company Shareholders Representative shall have received a certificate with
respect to the foregoing signed on behalf of SurePure US by the President of
SurePure US.

(b)

Agreements and Covenants.  SurePure US shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by them on or prior to the Effective Time, and
the Company Shareholders Representative shall have received a certificate to
such effect signed on behalf of SurePure US by the President of SurePure US.






 

 

-25-

 







--------------------------------------------------------------------------------







5.3

SurePure US Additional Conditions to the Obligations of SurePure US. The
obligations of SurePure US and to consummate and effect the Transaction shall be
subject to the satisfaction at or prior to the Effective Time of each of the
following conditions, any of which may be waived, in writing, exclusively by
SurePure US:

(a)

Representations and Warranties.  The representations and warranties of the
Company Shareholders contained in this Agreement shall have been true and
correct in all material respects as of the date of this Agreement.  In addition,
the representations and warranties of the Company Shareholders contained in this
Agreement shall be true and correct in all material respects on and as of the
Effective Time except for changes contemplated by this Agreement and except for
those representations and warranties which address matters only as of a
particular date (which shall remain true and correct as of such particular
date), with the same force and effect as if made on and as of the Effective
Time, except in such cases (other than the representations in Sections 2.2 and
2.3) where the failure to be so true and correct would not have a Material
Adverse Effect on the Company. SurePure US shall have received a certificate
with respect to the foregoing signed by or on behalf of the Company
Shareholders.

(b)

Agreements and Covenants.  The Company Shareholders shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time, and SurePure US shall have received a certificate to such effect
signed by or on behalf of the Company Shareholders.

(c)

Material Adverse Effect.  No Material Adverse Effect with respect to the Company
shall have occurred since the date of this Agreement.

(d)

SP Subsidiaries.  The Company shall have, as wholly owned subsidiaries in
accordance with Article 2.1(b) above, the SP Subsidiaries.

5.4

Cancellation of Shares.  Ratree Yabamrung, President of SurePure US, shall have
redeemed with SurePure US 19,800,000 shares of common stock (such number
reflecting the stock split effected on June 11, 2011 (and recognized by the
Financial Industry Regulatory Authority on August 16, 2011) of SurePure US.
 SurePure US shall have either effected cancellation of such shares, returning
such shares to it authorized shares capital, or otherwise make available at
Closing a stock certificate of SurePure US representing such shares, duly
endorsed for transfer to SurePure US.

5.5

Directors and Officers.   The Board of Directors of SurePure US shall be set at
two (2) Directors initially, who shall be Guy Kebble and Stephen Robinson.  The
officers of SurePure US shall include Stephen Robinson (CFO), Guy Kebble (CEO),
and Stephen Miller, Vice President, Marketing.  Each such director and officer
shall serve until his respective successor is duly elected or appointed and
qualified.

ARTICLE VI
TERMINATION, AMENDMENT AND WAIVER

6.1

Termination.  This Agreement may be terminated at any time prior to the
Effective Time of the Transaction:





 

 

-26-

 







--------------------------------------------------------------------------------







(a)

by mutual written consent of the Parties, such consent duly authorized by the
Board of Directors of SurePure US, on the one hand, and the Company Shareholders
(for purpose of this Article VI, acting through the Company Shareholders
Representative), on the other hand;

(b)

by either the Company Shareholders or SurePure US if the Transaction shall not
have been consummated by March 31, 2012, provided, however, that the right to
terminate this Agreement under this Section 6.1(b) shall not be available to any
party whose action or failure to act has been a principal cause of or resulted
in the failure of the Transaction to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement;

(c)

by either the Company Shareholders or SurePure US if a Governmental Entity shall
have issued an order, decree or ruling or taken any other action (an “ORDER”),
in any case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Transaction, which order, decree or ruling is final and
nonappealable;

(d)

by the Company Shareholders, if the Board of Directors of SurePure US  shall
have withheld, withdrawn or modified in a manner adverse to the Company its
approval of the issuance of the shares of SurePure US Common Stock by virtue of
the Transaction;

(e)

by the Company Shareholders, upon a breach of any representation, warranty,
covenant or agreement on the part of SurePure US set forth in this Agreement, or
if any representation or warranty of SurePure US shall have become untrue, in
either case such that the conditions set forth in Section 5.2(a) or Section
5.2(b) would not be satisfied as of the time of such breach or as of the time
such representation or warranty shall have become untrue, provided that if such
inaccuracy in SurePure US’s representations and warranties or breach by SurePure
US is curable prior to November 15, 2011 by SurePure US through the exercise of
its commercially reasonable efforts, then the Company may not terminate this
Agreement under this Section 6.1(g) provided SurePure US continues to exercise
such commercially reasonable efforts to cure such breach; or

(f)

by SurePure US, upon a breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company Shareholders shall have become untrue,
in either case such that the conditions set forth in Section 5.3(a) or Section
5.3(b) would not be satisfied as of the time of such breach or as of the time
such representation or warranty shall have become untrue, provided that if such
inaccuracy in the Company Shareholders’ representations and warranties or breach
by the Company Shareholders is curable prior to November 15, 2011 by the Company
Shareholders through the exercise of its commercially reasonable efforts, then
SurePure US may not terminate this Agreement under this Section 6.1(h) provided
the Company Shareholders continue to exercise such commercially reasonable
efforts to cure such breach.  





 

 

-27-

 







--------------------------------------------------------------------------------







(i)

by the Company Shareholders if at any time prior to the Effective Time
(including any extension of the Effective Time) SurePure US’s Over the Counter
Bulletin Board listing of its Common Stock is terminated.

6.2

Notice of Termination; Effect of Termination.  Any termination of this Agreement
under Section 6.1 above will be effective immediately upon the delivery of
written notice of the terminating party to the other parties hereto.  In the
event of the termination of this Agreement as provided in Section 6.1, this
Agreement shall be of no further force or effect, except (i) as set forth in
this Section 6.2, Section 6.3 and Article 7 (miscellaneous), each of which shall
survive the termination of this Agreement, and (ii) nothing herein shall relieve
any party from liability for any breach of this Agreement.  No termination of
this Agreement shall affect the obligations of the parties contained in the
Confidentiality Agreement, all of which obligations shall survive termination of
this Agreement in accordance with their terms.

6.3

Fees and Expenses.  All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses whether or not the Transaction is consummated; provided,
however, that SurePure US, on the one side, and the Company Shareholders, on the
other side, shall share equally all fees and expenses, other than attorneys’ and
accountants’ fees and expenses, incurred in relation to the Share Exchange and
this Agreement (including financial statements and exhibits) and any amendments
or supplements thereto.

ARTICLE VII
GENERAL PROVISIONS

7.1

Non-Survival of Representations, Warranties and Covenants.  The representations
and warranties of the Company Shareholders and SurePure US contained in this
Agreement shall terminate at the Effective Time, and only the covenants that by
their terms survive the Effective Time shall survive the Effective Time.

7.2

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by commercial delivery service,
or sent via telecopy (receipt confirmed) to the parties at the following
addresses or telecopy numbers (or at such other address or telecopy numbers for
a party as shall be specified by like notice):

(a)

if to SurePure US, to:

SurePure US Inc.

112 North Curry Street

Carson City, Nevada 89703

Fax: …




(b)

if to the Company Shareholders, to:

Stephen Robinson

c/o SurePure Investment Holding AG

Dammstrasse 19
6300 Zug

Fax: …

7.3

Interpretation.  When a reference is made in this Agreement to Exhibits, such
reference shall be to an Exhibit to this Agreement unless otherwise indicated.
 The words “INCLUDE,” “INCLUDES”








 

 

-28-

 







--------------------------------------------------------------------------------







and “INCLUDING” when used herein shall be deemed in each case to be followed by
the words “without limitation.” The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  When reference is made herein
to “THE BUSINESS OF” an entity, such reference shall be deemed to include the
business of all direct and indirect subsidiaries of such entity.  Reference to
the subsidiaries of an entity shall be “deemed to include” all direct and
indirect subsidiaries of such entity.  References herein to “Sections” are
references to Sections hereof unless otherwise stated herein.

7.4

Counterparts.  This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all parties need not sign the same
counterpart.

7.5

Entire Agreement; Third Party Beneficiaries.  This Agreement and the documents
and instruments and other agreements among the parties hereto as contemplated by
or referred to herein, including the Company Shareholders Disclosure Letter and
SurePure US Disclosure Letter (a) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof, including, for the avoidance of the doubt,
the Merger Agreement, which the Parties and SurePure Acquisition Corp. agree
shall be terminated and be without legal effect whatsoever as of the date of
this Agreement, it being understood that the Confidentiality Agreement shall
continue in full force and effect until the Closing and shall survive any
termination of this Agreement; and (b) are not intended to confer upon any other
person any rights or remedies hereunder.

7.6

Severability.  In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

7.7

Other Remedies; Specific Performance.  Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy.  The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.

7.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law thereof.  Each
of the parties hereto irrevocably consents to the exclusive jurisdiction of the
State of Nevada and the federal district courts sitting in the State of Nevada,
in connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon them in any
manner authorized by the laws of the State of





 

 

-29-

 







--------------------------------------------------------------------------------







Nevada for such persons and waives and covenants not to assert or plead any
objection which they might otherwise have to such jurisdiction and such process.

7.9

Rules of Construction.  The parties hereto agree that they have been represented
by counsel during the negotiation and execution of this Agreement and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

7.10

Assignment.  No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
parties.  Subject to the preceding sentence, this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

7.11

Definition of “Knowledge”.  Wherever used in this Agreement, the term
“KNOWLEDGE” shall mean the actual knowledge of: (a) in the case of the Company
Shareholders, the Chief Executive Officer; and (b) in the case of SurePure US,
SurePure US’s President.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

SurePure US INC.




By: ______________________________________

Name:

Ratree Yabamrung

Title:  President







COMPANY SHAREHOLDERS










By: ______________________________________

Name:

Stephen Robinson, by Power of Attorney










As regards Section 7.5 (termination of the Merger Agreement)








 

 

-30-

 







--------------------------------------------------------------------------------







SCHEDULE I – List of Company Shareholders




Shareholder

ProAurum Ltd.

Minaurum Ltd.

Hammersmith Foundation

Algorfa Ltd.

Jean-Pierre Schumacher

Allulo Foundation

X-Optics PTC Limited

Fondazione Scaglietti

Spartacus Ltd.

Bank Frick

GSP Consulting

Valgora Consulting AG

Antares Diversified Fund (SPC) Inc -Global Opportunity Portfolio

Sunstar Holding Ltd.

Antares Diversified Fund (SPC) Inc -Atlantis Portfolio

Josef Hermann

Taktor Trust Reg.

Stephen Robinson

Stephen Miller

SurePure Participations AG

 









 

-31-

 





